Mr. Justice Adams delivered the opinion of the court. The petition in question was filed here September 10,1907, and there was not then on the docket in this court, nor has there been since that date, any appeal cause entitled Moy Tong Hoi et al. v. Frank Starr on said docket. A writ of prohibition does not run against a party in the trial court, nor against the judge of the court, but only against the court. The People v. Cook County Circuit Court, 169 Ill., 201, 204. This court has no original jurisdiction to issue a writ of prohibition, but may issue such a writ in aid of its jurisdiction, and even then only in case of extreme necessity. People v. Cook County Circuit Court, supra. In order that the court may issue the writ in aid of its jurisdiction, there must be before the court something on or with regard to which its jurisdiction may be exercised. The petitioner has filed with his petition a transcript of record in a suit entitled Prank Starr v. Hoy Tong Hoi et al., showing an order of the Circuit Court, Judge Gibbons presiding, entered August 26, 1907, appointing the American Trust and Savings Bank receiver of the rights, credits, property, etc., of the partnership of Hip Lung kee & Co., and showing also an appeal bond executed by Moy Tong Koon, which name the petition avers was an alias of Moy Tong Hoi, with a surety, which bond is approved by the clerk of the Circuit Court. The order appointing the receiver was entered as above stated, August 26, 1907, and the statute in respect to appeals from interlocutory orders, such as the order appointing the receiver was, contains this provision: “Provided, that such appeal is taken within thirty days from the entry of such interlocutory order or decree, and is perfected in said Appellate Court within sixty days from the entry of such order or decree.” The last clause of this provision, commencing “and is perfected,” etc., can only mean the filing of the transcript of the record of the cause appealed in this court, and the appellant, Moy Tong Hoi, has until October 27, 1907, to file such transcript. The appellant has not yet filed a transcript of the record, and for aught we know, may never file one, and if he does not file a transcript hy October 27th next, the sole jurisdiction left to this court will he to dismiss the appeal for failure to file a transcript in apt time, on the filing of a short record and motion made to dismiss hy the proper party, and the docketing the appeal here. In short, we may never have occasion to pass on the merits of the appeal. The petition will he denied. Denied.